DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 03/08/2019. 
The status of the Claims is as follows:
Claims 1-9 have been amended;
Claim 10 is new;
Claims 1-10 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 and 08/10/2020 was filed after the mailing date of the Application on 03/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
There should be a “.” instead of a “,” following the word “sheet”.   
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
wrapping material being free of a wrapping sheet…” (emphasis added) the emphasized text should read “filter material”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEXSTONE et al. (US 3400032; SEXSTONE).

Regarding Claim 1 SEXSTONE discloses a method for the continuous production of a filter rod (130) for smoking articles, said method comprising 
providing a belt conveyor system (18, 22) for advancing a rod (130) of filter material (33) along a forming path (annotated Fig. 1), (Col 3 line 64- Col 4 line 8; Col 4 lines 20-30)
wherein said belt conveyor system (18, 22) comprises at least one endless belt (19, 23) having an upper conveying run for conveying the filter rod (130), (Col 4 lines 15-30)
wherein said belt conveyor system (18, 22) comprises at least two separate conveyor belts (19, 23), having respective upper conveying runs arranged one downstream (23) of the other (19) along said forming path (annotated Fig. 1), and 
wherein in the transition area (annotated Fig. 1) between the upper runs of said at least two separate conveyor belts (19, 23), an operation (57, 50, 70, 90) is carried out that modifies the 

    PNG
    media_image1.png
    580
    1435
    media_image1.png
    Greyscale

Regarding Claim 2 SEXSTONE discloses the invention as described above. Sextone further discloses the material (33) forming the filter rod (130) is free of an outer wrapping sheet (prior to being inserted into web 13). (Col 3 lines 24-32)

Regarding Claim 3 SEXSTONE discloses the invention as described above. Sextone further discloses speeds of movement of said conveyor belts (19, 23) are controlled according to a predetermined ratio, said predetermined ratio being selected to obtain a controlled axial stretching effect or a controlled axial compacting effect on the material of the filter rod (130) as a result of transition from one conveyor belt (19) to the other (23), to influence characteristics of the produced filter rod (130). (Col 3 line 64- Col 4 line 14)

Regarding Claim 4 SEXSTONE discloses the invention as described above. Sextone further discloses a relatively rigid (Col 2 line 70- Col 3 line 5) wrapping sheet (13) is associated with said 

Regarding Claim 5 SEXSTONE discloses the invention as described above. Sextone further discloses for producing a filter rod (130) having a structure with a coaxial configuration (Fig. 6), comprising an outer layer of filter material (33; post rod forming via 40), the outer layer of filter material (33; post rod forming via 40) being free of a wrapping sheet (after rod forming and prior to sealing 13; Col 3 lines 5-14; 24-32), and an inner body of filter material (33; particulate mixture of filtering material), wherein in the transition area between the upper runs of said at least two conveyor belts (19, 23), an outer layer of filter material (33;post rod forming via 40) is supplied (to stations 50, 57, 70, 90), wherein the downstream conveyor belt (23) is in contact with said outer layer of filter material (33; post rod forming via 40) (Col 5 lines 36-45), and the upstream conveyor belt (19) feeds the inner body (33; particulate mixture of filtering material that forms the core of the rod) comprising said inner body of filter material (33; particulate mixture of filtering material). (Col 3 lines 24-32)

Regarding Claim 6 SEXSTONE discloses an apparatus for the continuous production of a filter rod (130) for smoking articles, comprising 
a belt conveyor system (18, 22) for advancing a rod (130) of filter material (33) along a forming path (annotated Fig. 1), (Col 3 line 64- Col 4 line 8; Col 4 lines 20-30) wherein said belt conveyor system (18, 22) comprises at least one endless belt (19, 23) having an upper conveying run of the filter rod (130), wherein said belt conveyor system (18, 22) comprises: 
- at least two separate conveyor belts (19, 23), having respective upper conveying runs arranged one downstream (23) of the other (19) along said forming path (annotated Fig. 1), and 
wherein between the upper runs of said at least two conveyor belts (19, 23), a filter rod , (130) processing station (50, 57,70 or 90)  is interposed for carrying out an operation changing a 

Regarding Claim 8 SEXSTONE discloses the invention as described above. Sextone further discloses the material (33) forming the filter rod (130) is free of an outer wrapping sheet (prior to being inserted into web 13). (Col 3 lines 24-32)

Regarding Claim 9 SEXSTONE discloses the invention as described above. Sextone further discloses producing a filter rod (130) having a structure with a coaxial configuration (Fig. 6), comprising an outer layer  of filter material (33; post rod forming via 40), the outer layer of filter material (33; post rod forming via 40) being free of a wrapping sheet, (after rod forming and prior to sealing 13; Col 3 lines 5-14; 24-32) and an inner body in the form of an inner body of filter material (33; particulate mixture of filtering material), wherein between the upper runs of said at least two conveyor belts (19, 23) a processing station (40) for feeding filter material (33) is interposed, to form said outer layer of filter material (33; post rod forming via 40), in that wherein the downstream conveyor belt (23) is in contact with said outer layer of filter material (33; post rod forming via 40), and in that the upstream conveyor belt (19) is arranged to advance said inner body comprising said inner body of filter material (33; particulate mixture of filtering material).

Regarding Claim 9 SEXSTONE discloses the invention as described above. Sextone further discloses a rigid wrapping sheet (13) is associated with said filter rod (130), the wrapping sheet comprising a crimped (reshaped; Col  lines 35-45) sheet (13), wherein shaping is imparted to said wrapping sheet (13) to form a circular cross-sectional tube shape in the transition area (annotated Fig. 1). (Col 35-48)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SEXSTONE (US 3400032) as applied to Claim 6 above and further in view of Fitzgerald et al. (US 20050076929; Fitzgerald)

Regarding Claim 7 SEXSTONE discloses the invention as described above. Sextone further discloses 
- a motor means (Col 4 lines 5-37) associated with said conveyor belts (19, 23), to control the movement of each conveyor belt (19, 23), and 
- a predetermined ratio between the speeds of movement of said conveyor belts (19, 23), said predetermined ratio being selected to obtain a controlled axial stretching effect or a controlled axial compacting effect on the material of the filter rod (M) as a result of the transition from one 

However Sextone does not expressly disclose an electronic control unit for controlling said motor means. 
Fitzgerald teaches a cigarette making apparatus that includes a belt conveyor system (par 151). Fitzgerald further teaches servo motors and a servo-based drive control system providing synchronizing speeds for the continuous cigarette rod making apparatus for the purposes of improving the control and versatility of the apparatus. (par 150-151) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the apparatus of Sextone to include servo motors and associated electronic control unit as taught by Fitzgerald since par 150-151 of Fitzgerald suggests that such a modification provides synchronizing speeds for the continuous cigarette rod making apparatus for the purposes of improving the control and versatility of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pienemann US 20110036364; embossing rolls 2
Duvekot US 8142598; filter tube 12
Giannini US 20150018187; jets 31


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731